Title: To George Washington from Henry Knox, 19 March 1794
From: Knox, Henry
To: Washington, George


          Private.
          Sir,War Department March 19.
              1794
          As it is understood that the bill for fortifying the ports and
            harbours has passed into a law, I beg leave respectfully to lay before you the following
            thoughts upon the manner of executing this business.
          The operation of the federal Government upon the State Governors and State Officers it
            is well known has been in general rather irksome than otherwise as it has tended to
            lessen their patronage and influence, and perhaps in their opinion of course somewhat to
            impair their dignity, when compared with their situation under the confederation.
          The Governors are commanders in chief of the Militia of their respective states and as
            such were the last year called upon in the name of the President of the United States to
            perform certain unpleasant duties relatively to the preservation of
            our neutrality.
          These observations are made with this view that it would most probably be a
            conciliatory and grateful measure to them as Commanders of the Militia to be the Agents
            of the United States in a certain degree of the proposed fortifications. For instance
            the Engineers might be directed to consult and take the opinions of the Governors upon
            the points most proper to be fortified and to report to them the reasons on which their
            opinions should be founded, which opinions the Governors might confirm or reject and
            transmit the result to the Secretary of War in order to be submitted to the President of
            the United States. The Governors might also be requested to appoint some suitable person
            to superintend the erection of the works, the keeping of the accounts &c. and also
            of the mounting of such of the Cannon as are to be mounted in or furnished by the
            respective States—By an arrangement of this sort it is conceived that the Governors
            would be kindly brought to act by system to support the general government and that
            unless something of this nature should be devised that they might be displeased and
            disgusted—Some Agents must be appointed The Governors are on the spot and well
            acquainted with characters and really possess higher responsibility than any other
            individuals—It may therefore perhaps be expedient in an oeconomical as well as a
            political view to request their assistance on this occasion.
          Whether these ideas be well founded or not is respectfully submitted. I have the honor
            to be with perfect respect Your obedient Servant
          
            H. Knox
          
        